259 F.2d 950
Dolly M. LOVE, Appellant,v.UNITED STATES of America, Appellee.
No. 14499.
United States Court of Appeals District of Columbia Circuit.
Argued September 26, 1958.
Decided October 2, 1958.

Appeal from the United States District Court for the District of Columbia; Edward A. Tamm, District Judge.
Mr. Charles B. Murray, Washington, D. C., for appellant. Mr. Robert I. Miller, Washington, D. C., was on the brief for appellant.
Mr. Edgar T. Bellinger, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and WILBUR K. MILLER and DANAHER, Circuit Judges.
PER CURIAM.


1
This appeal is from a conviction and sentence for manslaughter. We find no error affecting substantial rights.


2
Affirmed.